Exhibit 10.1

February 14, 2006

Mr. David C. Wajsgras

2464 Heronwood Drive

Bloomfield Hills, MI 48302

Dear David:

It is my pleasure to extend to you this offer for the position of Senior Vice
President and Chief Financial Officer for Raytheon Company reporting to me. I
look forward to your joining our Leadership Team. Your position will be an
officer of the corporation and, together with the compensation outlined below,
is subject to election by the Raytheon Board of Directors. The position resides
in Raytheon’s Global Headquarters in Waltham, Massachusetts.

1.     Salary: The offer is a base salary of $700,000 annually, paid on a
bi-weekly basis.

2.     Results Based Incentive: You will participate in the Results Based
Incentive Program (RBI) with a target incentive of 100% of your annualized base
salary. The maximum RBI for your position is 200% of your annualized base
salary.

3.     Restricted Shares: Subject to approval of the Management Development and
Compensation Committee (“MDCC”) of the Raytheon Board of Directors, you will be
awarded 60,000 shares of restricted stock subject to the terms of the award and
the provisions of the Raytheon Stock Plan. The restrictions on these shares will
lapse at a rate of one-third each year after years one, two and three. You will
be eligible for dividends on the entire grant. This special award is intended to
offset long-term incentive compensation which you will forego from your current
employer.

You will also be eligible to participate in the annual restricted share award
program, anticipated to occur in the May/June timeframe of 2006, subject to the
terms of the award and the provisions of the Raytheon Stock Plan. As a
first-time participant in this program in 2006, you will receive an award of
20,000 shares.

4.     Long Term Performance Program: You will be eligible to participate in
Raytheon’s Long Term Performance Program (LTPP). As a first-time participant in
this program in 2006, your participation is a targeted share opportunity of
25,000 shares of Raytheon stock. LTPP is a performance-based program and your
final award is based on performance achieved at the end of a three-year cycle
(2006-2008) relative to a defined peer group. Participation in this plan is
subject to annual review. This initial targeted share opportunity is intended to
offset long-term incentive compensation which you will forego from your current
employer and is not a guarantee of the continuation of this incentive program,
nor of any future targeted share amounts. (See enclosure.)

5.     Stock Ownership Requirements: As a Senior Vice President of the Company,
you will be required, by the end of your fifth (5th) year of employment, to own
a minimum of three years’ base salary in the form of Raytheon equity.

6.     Deferred Compensation Program: You will be eligible to participate in
Raytheon’s Deferred Compensation Program, subject to the terms and conditions of
the program. (See enclosure.)

7.     Severance Program: If you are involuntarily separated from employment
with the Company without cause, as defined in the attached Severance Pay Plan,
you will be entitled to a Separation Payment of two (2) times your annual base
salary and target bonus as of the date of separation in exchange for a General
Release. (See enclosure.)

8.     Change in Control: You will be entitled to a Change in Control Severance
Agreement which would provide you with severance benefits equal to three
(3) times your annual base salary and



--------------------------------------------------------------------------------

Mr. David C. Wajsgras

February 14, 2006

Page 2 of 5

 

target bonus as of the date of the change in control in the event of a change in
control of the Company as set forth in the attached draft agreement. Please note
that the Change in Control Severance Agreement is structured to require both a
change in corporate ownership and a loss of employment as those terms are
defined in the draft agreement.

9.     Paid Time Off: You will be eligible for twenty (20) days per year of Paid
Time Off.

10.     Supplemental Executive Retirement Plan: You will be eligible to
participate in the Raytheon Supplemental Executive Retirement Plan. This
non-qualified plan provides a pension of 35% of final average compensation after
10 years of Raytheon service and attainment of age 55, increasing by 3% of final
average compensation for every additional year of service up to a maximum of 50%
of final average compensation after 15 years of service and attainment of age
60. Amounts payable under this plan will be offset by amounts payable under any
other pension plan of the Company or any prior employer and by Social Security.
(See enclosure.)

11.     Leased Vehicle: You will receive a Company leased car with an annual
lease value of $18,000 or an $18,000 maximum annual allowance ($538.46 bi-weekly
payment).

12.     Excess Savings Plan: You will be eligible to participate in the Raytheon
Excess Savings Plan when you reach one of the Internal Revenue Code limits, with
a benefit equal to the amount you deferred into the Plan (and the Company match
on your deferral of 100% up to the first 4% of your contribution) plus gains and
losses based on your investment elections for the Raytheon Excess Savings Plan.
(See enclosure.)

13.     Senior Executive Life Insurance: You will be eligible to receive Company
paid senior executive life insurance which equals four (4) times your annual
base salary. You are also eligible to receive enhanced life insurance equal to
one (1) times your annual base salary. If you choose not to elect this benefit,
your enhanced life insurance will be capped at $50,000.00. (See enclosure –
Executive Benefits Program.)

14.     Financial Planning: You will be provided financial planning assistance
of $15,000 for your first year of employment and $12,000 annually thereafter.
(See enclosure – Executive Benefits Program.)

15.     Excess Liability Coverage: You will be provided excess liability
coverage of $5 million. (See enclosure – Executive Benefits Program.)

16.     Executive Health Program: You will be eligible to participate in the
Executive Health Program, which includes an annual comprehensive medical
assessment. This benefit has an annual allowance of $2,000 for your
participation in the program. You will also be enrolled in the Executive
Registry, a health care program designed for traveling executives and their
families. The Registry operates as a domestic and international network of
leading academic medical centers and affiliations. (See enclosure – Executive
Benefits Program.)

17.     Business Travel: You will be eligible for first class airfare for all
business travel.

18.     Key Employee Relocation: Enclosed is our Key Employee Relocation summary
which details the relocation allowances you are authorized once you accept this
offer of employment. Under our relocation policy you will be eligible for a
$5,000 Miscellaneous Expense Allowance (MEA). As a Key Employee, you will also
receive a total of two (2) months’ salary as a relocation incentive, and a
guaranteed offer to purchase your current primary residence, if necessary.
Cendant Mobility Services will coordinate your relocation as well as provide
comprehensive counseling on all aspects of your relocation. We will have a
Cendant representative contact you upon your acceptance of this offer. Should
you voluntarily leave the Company within one (1) year of your date of hire, all
monies paid to you or on your



--------------------------------------------------------------------------------

Mr. David C. Wajsgras

February 14, 2006

Page 3 of 5

 

behalf for relocation related activities will become repayable in full to
Raytheon within 30 days of your termination.

You should be aware that all monies paid by the Company in connection with your
relocation must, by law, be included in your gross earnings and will be subject
to applicable taxes. However, in recognition of the added federal and state tax
obligation resulting from taxable relocation reimbursements, the Company will
provide a tax allowance to give substantial relief for these taxes. Please refer
to the enclosed relocation policy for these details. Please note that any
exceptions to the Relocation Expenses policy for Key Employees must be approved
in advance by Keith Peden, Senior Vice President of Human Resources.

This offer is contingent upon your meeting the requirements on the enclosed
Minimum Conditions for Hire document. If you believe any of the terms or
conditions in this letter are not consistent with your understanding, or if you
have any questions, please don’t hesitate to contact Keith Peden at his office
at 781.522.5097.

Acceptance of this offer will be considered an acceptance to all terms and
conditions listed in the offer and attachments. Please sign below to indicate
your acceptance and return this offer letter to Keith Peden in the enclosed
envelope. The duplicate letter is a copy for your records.

I am excited about the potential of you joining the team. I look forward to a
swift and favorable response.

Yours truly,

/s/ William H. Swanson 2/21/06

William H. Swanson

Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Mr. David C. Wajsgras

February 14, 2006

Page 4 of 5

 

I hereby accept this offer of employment and agree to the terms and conditions
described in this letter.

I also affirm and represent that there are no judgments, writs, orders, decrees,
stipulations, rulings, decisions or injunctions of a Governmental Entity, state
of Federal, against me and there are no investigations, actions, suits,
arbitrations or proceedings by or before any such Governmental Entities to which
I am a party or, to my knowledge, which has been threatened against me, related
to my past or present responsibilities.

I understand that my acceptance of this offer does not constitute an employment
contract and that my employment with Raytheon Company may be terminated, either
by my employer or myself at anytime, for any reason, with or without notice.

 

 

/s/ David C. Wajsgras

 

2/21/06

Signature   Date

 

Enclosures: Original Offer Letter and Attachment 11

     Duplicate Offer Letter and Attachment 1

    DHL mailer addressed to Melissa Delin, Raytheon Company

    DHL mailer addressed to Raytheon Company Health Center

     Minimum Conditions for Hire

     Conflict of Interest Policy

     Conflict of Interest Certificate

     Medical Clearance Requirements

     Alcohol/Drug Use and Abuse Policy

     Pre-placement Drug Testing Consent Form2

     Occupational Health and Safety Questionnaire2

     Forensic Drug Testing Custody and Control Form

     ADR Brochure

     Executive Relocation Policy – Key Employee

     Relocation Expense Agreement1

     Raytheon Salaried Pension Plan Brochure

     Raytheon Excess Savings Plan Brochure

     Executive Benefits Program Brochure

     Long Term Performance Program (LTPP)

     Raytheon Deferred Compensation Plan

     Raytheon Supplemental Executive Retirement Plan

     Raytheon Severance Pay Plan

     Draft Change In Control Severance Agreement

 

1 to be completed/signed and returned in DHL envelope pre-addressed to Melissa
Delin

2 to be completed/signed and returned in DHL envelope pre-addressed to Raytheon
Company Health Center

 



--------------------------------------------------------------------------------

Mr. David C. Wajsgras

February 14, 2006

Page 5 of 5

 

Attachment I

Please read the following information. Sign to signify your acceptance of the
terms and conditions contained within these paragraphs. Please return the
Attachment with your signed offer letter.

Raytheon has confidence in the loyalty and honesty of its employees. Each
employee is responsible for recognizing and avoiding activities, investments or
relationships which involve or might appear to involve, or could result in a
conflict of interest that might be adverse to the interests on Raytheon. Formal
requirements to disclose conflicts of interest are imposed to enable the Company
to demonstrate consistency that conflicts of interest are neither permitted nor
condoned, and to ensure that proper standards of ethical conduct are maintained
by its employees and consultants. Attached is a copy of the Company’s Conflict
of Interest Policy and the Conflict of Interest Certificate form that you will
be asked to sign. If you have any issues with these documents, please contact me
immediately.

You agree that, as a condition of this offer and your continued employment with
Raytheon, any dispute arising between you and Raytheon will be subject to
resolution under the provisions of the Raytheon Alternative Dispute Resolution
Program. A summary of this program is attached for your review.

You represent and warrant that you are free to enter into the Company’s employ
and that such employment is not in conflict with or in any way restricted by
agreement or restraint you may have with your current or past employer. You
further agree not to disclose any trade secrets or proprietary or confidential
information that is the property of any other party now or hereafter in your
possession. You represent that you have provided Raytheon copies of all
employment, proprietary information, and other restrictive agreements currently
in effect to which you are a party.

 

/s/ David C. Wajsgras

 

2/21/06

Signature   Date